EXHIBIT 10.1






            
April 21, 2017




Peter L. Gray


Dear Peter,
We are pleased to extend to you our offer to join Lands’ End, Inc. (“Lands’
End”) as it’s Executive Vice President & Chief Administrative Officer, reporting
directly to the Chief Executive Officer and
President, contingent on our mutual execution of this letter agreement and your
Executive Severance Agreement (as defined below). You will commence employment
on May 8, 2017 and you will assume
the additional roles of General Counsel and Corporate Secretary of Lands’ End at
12:01 a.m. on May 12, 2017.


The key elements of your compensation package are as follows:


•
Annual base salary at a rate of $500,000.



•
Participation in the Lands’ End Annual Incentive Plan with an annual incentive
target opportunity of 75% of your Base Salary (your “Target Annual Bonus”). Any
annual incentive bonus payable under the Annual Incentive Plan with respect to a
fiscal year will be paid by April 15 of the following fiscal year, provided that
you are actively employed at the payment date or your employment with Lands’ End
terminates at or after the end of the given fiscal year (a) by Lands’ End
without Cause, (b) by you for Good Reason or (c) as a result of your death or
Disability. Capitalized terms used in this letter agreement but not otherwise
defined will have the meaning set forth in the Executive Severance Agreement.
You will be guaranteed a minimum annual incentive bonus under the Annual
Incentive Plan for the fiscal year in which the start date occurs of $187,500.



•
You will receive a one-time cash sign-on bonus of $100,000 (“Sign-On Bonus”). If
your employment is terminated by Lands’ End for Cause (as defined in the
Executive Severance Agreement) or by you without Good Reason (as defined in the
Executive Severance Agreement) prior to the second anniversary of your Start
Date, within 30 days of your last day worked, you will be required to pay back
the pre-tax amount of the Sign-On Bonus paid to you within the 365 days
immediately preceding the date your employment is terminated. For the avoidance
of doubt, you shall not have to return any such amounts if your employment
terminates by lands’ End without Cause, by you for Good Reason or as a result of
your death or Disability (as defined in the Executive Severance Agreement).



•
On or promptly following your Start Date, you will receive a one-time sign-on
grant of restricted stock units (“Sign-on RSUs”), valued, as of the grant date
at $500,000, and a one- time sign on grant of stock options (“Sign-on Stock
Options”) valued as of the grant date (per Black-Scholes or a similar
methodology) at $500,000, in each case pursuant to the form of restricted stock
unit award agreement and form of stock option award agreement to be approved by
the Compensation Committee of the Board of Directors of Lands’ End (the
“Committee”), under the Lands’ End, Inc. 2014 Stock Plan (As Amended and
Restated) (“the 2014 Plan”).

•
The Sign-on RSUs and Sign-on Stock Options will be scheduled to vest on a graded
basis, with 25% vesting on the first anniversary of the Start Date, 25% vesting
on the second anniversary of the Start Date, 25% vesting on the third
anniversary of the Start Date, and 25% vesting on the fourth anniversary of the
Start Date. You will be eligible to receive at least four (4) business weeks
paid vacation, in accordance with Lands’ End policy. Added to this you will
qualify for (8) national paid holidays each year.

.
•
You will participate in the Lands’ End long-term incentive program (“LTI”)
previously approved by the Committee in fiscal year 2017, with a target
incentive opportunity of 100% of your base salary, allocated 50% ($250,000
target amount) in the form of an award under the Lands’ End, Inc. Long-Term
Incentive Program (As Amended and Restated) and 50% ($250,000 grant date value)
in the form of restricted stock unit awards under the 2014 Plan issued on your
Start Date, determined in each case in the same manner as LTI awards previously
granted to other senior executive officers of Lands’ End in fiscal year 2017.
Your eligibility to participate in future LTI programs of Lands’ End will be
determined at the same time and in the same manner as other senior executive
officers of Lands’






--------------------------------------------------------------------------------




End; provided, however, that your target award opportunity with respect to any
given performance and/or vesting cycle, will not be less than 100% of your
annual base salary as in effect on the date of the grant of any such award.


•
You will be eligible to participate in all retirement, health and welfare
programs of Lands' End on a basis no less than favorable than other senior
executives, in accordance with the applicable terms, conditions and availability
of those programs. Lands’ End shall provide you with indemnification and
advancement of expenses to the fullest extent permitted by applicable law and
directors’ and officers’ liability insurance, each at the level provided to
senior executives of Lands’ End.



•
Lands’ End will promptly pay or reimburse you for reasonable legal fees and
expenses incurred by you in connection with the negotiation and drafting of this
offer letter, not to exceed $15,000 in total.



•
All cash amounts referenced in this letter are, unless otherwise expressly
stated, subject to applicable income and employment tax withholding as required
under applicable law.



•
Lands’ End and you agree that your workplace location will be at Lands’ End
principal executive offices in Dodgeville, Wisconsin, subject to such
business-related travel as may reasonably be required in order or you to perform
your duties to Lands’ End. Lands’ End will reimburse you for all reasonable
expenses incurred by you in the course of performing your duties with Lands’
End, to its requirements with respect to reporting and documentation of expenses
under its expense reimbursement policy, including all travel, hotel, and other
expenses incurred by you in performing your duties. Lands’ End will reimburse
you for your roundtrip airfare for commuting between your Massachusetts
residence and Lands’ End headquarters. Airfare is considered a commuting expense
and will be taxable. You will be responsible for all other expenses (e.g. car,
rent, etc.).



This offer of employment to you by Lands’ End is contingent upon you signing an
Executive Severance Agreement with Lands’ End (“the Executive Severance
Agreement”). This offer also is contingent upon a satisfactory completion of
pre-employment drug test and employment eligibility verification (i.e., Form
I-9).


By accepting this offer, you agree to devote all of your professional time and
attention to the duties required by your position with Lands’ End while employed
and to the best interests of Lands’ End.
To that end, you represent and warrant to Lands’ End that you are: (a) not
subject to any obligation, written or oral, containing any non-competition
provision or any other restriction (including, without
limitation, any confidentiality provision) that would result in any restriction
on your ability to accept and perform this or any other position with Lands’ End
or any of its affiliates; and (b) you are not, except for the entity set forth
on Exhibit A, a member of any board of directors, board of trustees or similar
governing body of any for-profit, non-profit, or not-for-profit entity (any such
board a “Secondary Board’) or (ii) a party to any agreement, written or oral,
with any entity under which you would remuneration for your services; provided,
however, that subject to written approval by the Board (not to be unreasonably
withheld), you will be eligible, to serve as a member of at least one Secondary
Board. Finally, you agree that you will not disclose or use, in violation of an
obligation of confidentiality, any information that you acquired as a result of
any previous employment or otherwise, and represent and affirm that your
employment with Lands’ End will not violate any restrictive covenants by which
you are bound under any agreement with any prior employer or service recipient.


Peter, we are looking forward to you joining Lands’ End. We are excited about
the important contributions you will make to the company and look forward to
your acceptance of our offer. If you have any questions, please let me know.


Sincerely,






/s/ Jerome S. Griffith
Jerome S. Griffith                        /s/ Peter L. Gray
Chief Executive Officer and President                Peter L. Gray
Lands' End, Inc.















--------------------------------------------------------------------------------










Exhibit A


Tufts University Hillel Foundation











